DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
Paragraph [0030] is replaced by new paragraph [0030]:
[0030] 
* Regarding the measurement (detection) of the plurality of functions 
 	The plurality of functions are measured by an instrument for measuring the functions to 30be adopted. 
The gene expression level can be analyzed by, for example, a gene microarray analyzer. 
In the gene analysis, for example, a gene analysis method using a chip, which is introduced in the following URLs, can be used. 
www.chem-agilent.com/contents.php?id=1002411 
14www.gelifesciences.co.jp/newsletter/biodirect_mail/technical_tips/tips21.heml 
(Explanation on the Principle of Microarray by GE) 
 	The amount of protein can be measured by, for example, a protein array analyzer. 
Examples of the protein analysis are introduced in the following URLs. 

www.filgen.jp/Product/BioScience22-MS/index2.htm 
 	Additionally, when the genes or proteins which are specifically expressed in an organ of interest are known, the expression level a specific gene or the amount of a specific protein can be analyzed to verify if the gene expression level or the amount of a protein varies by two-fold or 10more. It is preferable that ten or more types of characteristic functions exist in an organ of interest. 
 	It is more preferable that a comprehensive analysis be conducted by the method described above to obtain ten or more functions that vary by two-fold or more. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of preparing a tissue structure by co-culturing a hepatic endoderm cell, a vascular cell, and a mesenchymal cell in a microchamber such that each of the three cell types differentiate and mature during the co-culturing, which forms the tissue structure.  The hepatic endoderm cell is obtained by inducing a stem cell prior to co-culturing with the vascular and mesenchymal cells.  In addition, the prior art fails to disclose or suggest that the expression levels of the genes is determined, where the genes being analyzed consist of one or more from a specific group of 61 genes, which precludes the analysis of any additional genes beyond the group of 61.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636